DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2016/0319940 (“Funato”).
Regarding claim 1, Funato discloses (see figs. 1 and 11-13) a rotary-type valve device, comprising: 
a tubular valve (12) that has an inner passage (interior cavity of tubular valve 12) and opening parts (upstream and downstream openings of passage 12a) that are opened in an outer circumferential wall (radially outer wall of tubular valve 12) from the inner passage toward an outward side in a radial direction; 
a housing (mainly defined by 11 and 20) that accommodates the tubular valve and supports the tubular valve such that the tubular valve is able to turn (rotates via actuator stem 13); 
a tubular passage member (mainly defined by 14 and 15) that is assembled in the housing such that the tubular passage member abuts on the outer circumferential wall of the tubular valve and that defines a radial-direction passage (see fig. 12); and 
a biasing spring (41) that biases the tubular passage member toward the outer circumferential wall, 
wherein the tubular passage member comprises 
an abutting member (15) that abuts on the outer circumferential wall, and 
an intervening member (14) that has an annular pressing part (enlarged diameter portion of intervening member 14) intervening between the abutting member and the biasing spring and partially pressurizing the abutting member (via pivot point “A”), and 
the abutting member includes an annular sealing surface (see portion of annular conical surface 25 defining sealing part “B”) in a region that is aligned with the annular pressing part in a biasing direction (parallel to longitudinal axis of intervening member 14) of the biasing spring.
Regarding claim 2, Funato discloses the intervening member (14) is formed using a material (“a metal material such as carbon steel or stainless material”; see specification paragraph [0098) with higher rigidity than rigidity (rigidity of “a resin material such as PTFE (polytetrafluoroethylene), nylon, or PEEK (polyether etherkeytone) in an elastically-deformable annular shape”; see specification paragraph [0094]) of the abutting member (15).
Regarding claims 3 and 4, Funato discloses the abutting member (15) comprises a small-diameter part (see annotated fig. 11, below) that is fitted to an inside of the intervening member (14) and a large-diameter part (see annotated fig. 11, below) that defines an annular pressurized part (right part of seal 15, relative to the orientation of fig. 11) pressurized by the annular pressing part (enlarged diameter portion of intervening member 14).

    PNG
    media_image1.png
    638
    929
    media_image1.png
    Greyscale
 
Regarding claims 5 and 6, Funato discloses the outer circumferential wall (exterior wall of valve 12) of the tubular valve comprises a spherical outer circumferential surface (spherical exterior surface of valve ball 12), 
the abutting member (15) comprises an annular conical surface (25) that faces the outer circumferential wall, and 
the annular sealing surface (“B”) is formed in a region near an outer peripheral edge (radially outer edge) of the annular conical surface.
Regarding claims 7 and 8, Funato discloses the small-diameter part (see annotated fig. 11) is pressure-fitted (see pressured fit of fig. 13) into the intervening member (14).
Regarding claims 15 and 16, Funato discloses the intervening member (14) comprises an annular chamfer (see annotated fig. 11, above) that is formed in an inner peripheral edge region (61) of the annular pressing part (enlarged diameter portion of intervening member 14).
Regarding claims 17 and 18, Funato discloses the housing (mainly defined by 11 and 20) comprises an insertion hole (annular recess in which member 14 is inserted) into which the tubular passage member (defined mainly by 14 & 15) is inserted, 
the intervening member (14) and the abutting member (15) comprise outer circumferential surfaces (radially outer surface(s) of intermediate member 14 and abutting member 15) that face an inner circumferential surface (radially inner surface of body portion 21) of the insertion hole with a clearance therebetween (see by example “clearance” in annotated fig. 14, below), and 
the intervening member includes an annular groove (see annotated fig. 14, below) into which a sealing member that seals the clearance is fitted (sealing member(s) prevent fluid from traveling between upstream and downstream sides of the sealing member(s)).

    PNG
    media_image2.png
    384
    918
    media_image2.png
    Greyscale


Claim(s) 1, 3, 5, 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CN104165235 (“Zhang”).
Regarding claim 1, Zhang discloses (see fig. 3) a rotary-type valve device, comprising: 
a tubular valve (4) that has an inner passage (passage extending through valve 4) and opening parts (upstream and downstream openings of passage extending through valve 4) that are opened in an outer circumferential wall (radially outer spherical wall of valve 4) from the inner passage toward an outward side in a radial direction; 
a housing (1) that accommodates the tubular valve and supports the tubular valve such that the tubular valve is able to turn (rotate about stem 5); 
a tubular passage member (mainly defined by 2, 9 and 8) that is assembled in the housing such that the tubular passage member abuts on the outer circumferential wall of the tubular valve and that defines a radial-direction passage (see passage extending through members 8 and 2); and 
a biasing spring (3) that biases the tubular passage member toward the outer circumferential wall, 
wherein the tubular passage member comprises 
an abutting member (2) that abuts on the outer circumferential wall, and 
an intervening member (8) that has an annular pressing part (large diameter portion of member 8, which abuts packing 9 and abutting member 2) intervening between the abutting member and the biasing spring and partially pressurizing the abutting member (via packing 9), and 
the abutting member includes an annular sealing surface (see surface of abutting member 2 seating against spherical surface of valve 4) in a region that is aligned with the annular pressing part in a biasing direction (members 8 and 2 are concentrically aligned) of the biasing spring.
Regarding claim 3, Zhang discloses the abutting member (2) comprises a small-diameter part (part that is inserted into intervening member 8 and circumscribed by packing 9) that is fitted to an inside of the intervening member (8; see fig. 3) and a large-diameter part (enlarged diameter part of abutting member 2 disposed longitudinally between packing 9 and valve 4) that defines an annular pressurized part pressurized by the annular pressing part (large diameter portion of member 8, which abuts packing 9 and abutting member 2).
Regarding claim 5, Zhang discloses the outer circumferential wall (radially outer wall of valve 4) of the tubular valve (4) comprises a spherical outer circumferential surface (valve 4 is ball shaped), 
the abutting member (2) comprises an annular conical surface (see annotated fig. 3, below) that faces the outer circumferential wall, and 
the annular sealing surface (see surface of abutting member 2 seating against spherical surface of valve 4) is formed in a region near an outer peripheral edge (radially outer edge) of the annular conical surface.

    PNG
    media_image3.png
    658
    1248
    media_image3.png
    Greyscale

Regarding claims 9 and 10, Zhang discloses (see fig. 3) a length dimension (dimension along longitudinal axis of abutting member 2) of the small-diameter part (part that is inserted into intervening member 8 and circumscribed by packing 9) is set to be longer than a length dimension (dimension along longitudinal axis of abutting member 2) of the large-diameter part (enlarged diameter part of abutting member 2 disposed longitudinally between packing 9 and valve 4) in the biasing direction of the biasing spring (3).
Regarding claims 11 and 12, Zhang discloses the intervening member (8) comprises 
a large-diameter inner circumferential surface (surface of intervening member 8, which telescopically engages abutting member 2) to which the small-diameter part (small diameter part of member 2 that is inserted into intervening member 8 and circumscribed by packing 9) is fitted (see fig. 3), 
a small-diameter inner circumferential surface (radially inner surface of small-diameter portion of member 8, which is circumscribed by spring 3) that defines the radial-direction passage (passage extending through members 8 and 2), and 
an annular step difference part (see annotated fig. 3, above) that is formed between the large-diameter inner circumferential surface and the small-diameter inner circumferential surface, and 
the abutting member comprises an annular end surface (surface of abutting member 2 most distal from valve 4; see annotated fig. 3, above) that is defined by the small-diameter part to face the annular step difference part in a non-contact manner (see fig. 3).
Regarding claim 14, Zhang discloses the small-diameter part (part that is inserted into intervening member 8 and circumscribed by packing 9) of the abutting member (2) comprises an inner circumferential surface (radially inner surface of smaller diameter portion of abutting member 2) that defines the radial-direction passage (passage extending through members 8 and 2), and 
the small-diameter inner circumferential surface (radially inner surface of small-diameter portion of member 8, which is circumscribed by spring 3) of the intervening member (8) and the inner circumferential surface of the abutting member are formed to have a same inner diameter (see cross-section of fig. 3).
Claim(s) 1, 2, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US10352460 (“Jang”).
Regarding claim 1, Jang discloses a rotary-type valve device, comprising: 
a tubular valve (100) that has an inner passage (passage through which coolant enters tubular valve 100) and opening parts (110) that are opened in an outer circumferential wall (radially outer wall of tubular valve 100) from the inner passage toward an outward side in a radial direction; 
a housing (500; see specification col. 4, lines 34-28) that accommodates the tubular valve and supports the tubular valve such that the tubular valve is able to turn; 
a tubular passage member (mainly defined by 210 and 220) that is assembled in the housing such that the tubular passage member abuts on the outer circumferential wall of the tubular valve (see illustration of fig. 5) and that defines a radial-direction passage; and 
a biasing spring (230) that biases the tubular passage member toward the outer circumferential wall, 
wherein the tubular passage member comprises 
an abutting member (220) that abuts on the outer circumferential wall, and 
an intervening member (210) that has an annular pressing part (larger diameter flanged portion including planar portion of member 210 and radially outer wall 330) intervening between the abutting member and the biasing spring and partially pressurizing the abutting member, and 
the abutting member includes an annular sealing surface (see surface abutting tubular valve 100 in illustration of fig. 5) in a region that is aligned with the annular pressing part in a biasing direction (along longitudinal direction of spring 230) of the biasing spring.
Regarding claim 2, Jang discloses the intervening member (210) being formed using a material (“Poly Phenylene Sulfide: PPS”; see specification col. 5, lines 12-13) with higher rigidity than rigidity (rigidity of “Polytetrafluoroethylene: PTFE”; see specification col. 5, lines 13-14) of the abutting member (220).
Regarding claims 19 and 20, Jang discloses the outer circumferential wall (radially outer wall of tubular valve 100) of the tubular valve (100) comprises a plurality of outer circumferential surfaces (see plural spherical surfaces of tubular valve 100) that are spherical and continuous in an axial direction (direction along rotational axis of tubular valve 100; see fig. 1) of the tubular valve, and 
the tubular passage member (120) is disposed to correspond to each of the outer circumferential surfaces (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claim 3 above, in view of US10816100 (“Na”).
Regarding claim 7, Zhang discloses the small-diameter part (small diameter part of member 2 that is inserted into intervening member 8 and circumscribed by packing 9) is fitted into the intervening member (8); however, Zhang does not disclose the small-diameter part being pressure-fitted into the intervening member.
Na teaches (see fig. 3) an abutting member (130 having a small-diameter part (portion of member 130, which is inserted into portion 111 and/or 123) is pressure-fitted into an intervening member (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by pressure-fitting the small-diameter part of the abutting member into the intervening member, as taught by Na, to prevent separation thereof and thereby reduce chances of leakage therebetween.
Regarding claim 13, the combination of Zhang and Na discloses the intervening member (Zhang, 8) comprises 
a large-diameter inner circumferential surface (Zhang, surface of intervening member 8, which telescopically engages abutting member 2) to which the small-diameter part (Zhang, small diameter part of member 2 that is inserted into intervening member 8 and circumscribed by packing 9) is fitted (as modified, by Na above, to be pressure-fitted into the intervening member), 
a small-diameter inner circumferential surface (Zhang, radially inner surface of small-diameter portion of member 8, which is circumscribed by spring 3) that defines the radial-direction passage (Zhang, passage extending through members 8 and 2), and 
an annular step difference part (Zhang, see annotated fig. 3, below) that is formed between the large-diameter inner circumferential surface and the small-diameter inner circumferential surface, and 
the abutting member comprises an annular end surface (Zhang, surface of abutting member 2 most distal from valve 4; see annotated fig. 3, below) that is defined by the small-diameter part to face the annular step difference part in a non-contact manner (Zhang, see fig. 3).

    PNG
    media_image4.png
    658
    1253
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3277919 discloses a rotary valve having a biasing spring (32) and an abutting member (34) pressure-fitted to an intervening member (30).  CN109695734 discloses a rotary valve having an abutting member 6, an intervening member (4) and a biasing spring (3). DE202016101647 discloses a rotary valve having an abutting member (7) having a small-diameter part, which is fitted within an intervening member (15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753